IN THE SUPREME COURT OF THE STATE OF NEVADA


                    DARRELL CLARK,                                           No. 83303
                    Appellant,
                    vs.
                    THE STATE OF NEVADA,                                      FILED
                    Respondent.
                                                                              JUN 12 201i


                                                                               DEPUTY C DIY

                                            ORDER OF AFFIRMANCE
                                This is an appeal from a judgment of conviction, pursuant to a
                    jury verdict, of robbery, coercion, carrying a concealed weapon, prohibited
                    person in possession of a firearm, two counts of burglary of a business, two
                    counts of fraudulent use of a credit or debit card, four counts of theft, five
                    counts of conspiracy to commit burglary, five counts of conspiracy to commit
                    larceny, five counts of residential burglary, and five counts of invasion of
                    the home. Eighth Judicial District Court, Clark County; Michael Villani,
                    Judge.
                                A jury found appellant Darrell Clark and a codefendant guilty
                    of perpetrating a series of burglaries that involved Clark and the
                    codefendant prying open hotel room doors while the guests were away and
                    stealing various items, including electronics and credit cards. Clark argues
                    that the State did not present sufficient evidence to support the jury's
                    finding of guilt for offenses related to the June 15, 2020, burglary. Clark
                    contends that the State did not prove he committed the June 15 offenses
                    because the physical evidence inculpated the codefendant and the victim
                    only identified him with 50 percent certainty from a photo lineup. When



SUPREME COURT             1Pursuant to NRAP 34(f)(1), we have determined that oral argument
     OF
    NEVADA          is not warranted.
(0) I Wit 440110,
reviewing the sufficiency of the evidence supporting a criminal conviction,
we consider "whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt." Jackson v. Virginia, 443
U.S. 307, 319 (1979); see also Origel-Candido v. State, 114 Nev. 378, 381,
956 P.2d 1378, 1380 (1998).
             Here, the victim testified that when she returned to her hotel
room, she discovered her key card did not work and heard voices coming
from inside the room. While the victim called hotel staff on her cellphone,
a male and female exited the room. The male pushed her against the wall,
grabbed her by the throat, and took her cellphone before fleeing to the
elevator. When the victim entered her room, she discovered that several
personal items were missing. The victim identified Clark as the male
perpetrator from a photo lineup with 50 percent certainty, and she
identified Clark during trial as the man who held her by the throat and took
her cellphone.2 Law enforcement found the room's door had been forced
open and discovered the codefendant's DNA at the scene. Regarding the
other burglaries in the series, the State presented strong evidence
connecting Clark and the codefendant as coconspirators, including
surveillance video and phone records. Moreover, several stolen items from
the different burglaries were found in the possession of Clark and the
codefendant, including a credit card from the June 15 burglary.
             An in-court identification must be evaluated for credibility by
the jury. See Steese v. State, 114 Nev. 479, 498, 960 P.2d 321, 333 (1998).
Clark had the opportunity to cross-examine the victim about her initial



      2The victim testified that she initially did not look closely at the photo
lineup but ultiniately recognized Clark's facial structure.

                                       2
                uncertainty in making the photo lineup identification. Thus, any questions
                about the victim's credibility were duly left for the jury to resolve. And we
                'must respect the exclusive province of the fact finder to determine the
                credibility of witnesses, resolve evidentiary conflicts, and draw reasonable
                inferences from proven facts." United States v. Hubbard, 96 F.3d 1223, 1226
                (9th Cir. 1996); see also Rose v. State, 123 Nev. 194, 202-03, 163 P.3d 408,
                414 (2007) (providing that this court will not reweigh the evidence or
                substitute its judgment for that of the jury). Considering the totality of the
                evidence, a rational juror could find that Clark conspired with the
                codefendant and burgled the victim's hotel room and robbed and coerced the
                victim. Therefore, we conclude that sufficient evidence supports the jury's
                verdicts for the seven challenged convictions.      See NRS 199.480; NRS
                200.380(1); NRS 205.060(1); NRS 205.067(1); NRS 205.0832(1); NRS
                205.220(1); NRS 207.190(1). Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.3




                                         Parraguirre



                Pickering


                cc:   Hon. Michael Villani, District Judge
                      Law Offices of Carl E.G. Arnold
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk



                      3The  Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT   decision of this matter under a general order of assignment.
        OF
     NEVADA
                                                       3
(0) 1947A